Case:18-06035-MCF13 Doc#:150 Filed:11/20/19 Entered:11/20/19 19:22:39                 Desc: Main
  Case no. 18-06035 BKT/O      Document Page 1 of 6
  In Re Carmen Socorro Rivera Guzman


                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO

   IN RE:                                             CASE NO. 18-06035 BKT/O
   CARMEN SOCORRO RIVERA
   GUZMAN                                             CHAPTER 13
   Social Security: xxx-xx-3608

   DEBTOR

                         OPPOSITION TO MOTION TO DISMISS

  TO THE HONORABLE COURT:


  COMES NOW Debtor, represented by Legal Partners, PSC., and through the undersigned

  attorney respectfully represents and prays as follows:


                                      INTRODUCTION


  1.       It what seems to be an obvious item to disguise the untimeliness of all of their

  arguments, and in what could be described as a Hail Mary attempt to avoid the inevitable

  legal consequences of their omissions, on September 17, 2019, Jose Mendez Albarran and

  Olga Cira Font La Santa, herein after "Mendez Albarran," at Docket No. 104, filed a motion

  to dismiss, alleging in a very bewildering manner that the petition and the plan were not

  filed in good faith.


  2.       The motion to dismiss reads more like a rehashing of all the arguments previously

  made in multiple motions1, but they now argue and try to reintroduce the rebuffed

  arguments as something they are not, a purported "lack of good faith." It is clear to us, that


       1
           Docket entries 62, 63, 72, and 93

                                                1
Case:18-06035-MCF13 Doc#:150 Filed:11/20/19 Entered:11/20/19 19:22:39                  Desc: Main
  Case no. 18-06035 BKT/O      Document Page 2 of 6
  In Re Carmen Socorro Rivera Guzman


  the Mendez Albarran will not stop in pretending to bring new motions, motion after motion

  after motion, with the same defeated arguments.


  3.       To avoid being burdensome and repetition, and to facilitate the reading of this

  motion, we detailed the uncontested facts in the exhibit to this motion and specifically deny

  the characterizations of the facts made by Mendez Albarran and deny all facts not

  specifically admitted. We hereby include by reference, as if fully included herein, the

  uncontested facts included as exhibit to this motion.


                                        DISCUSSION


  4.       On September 17, 2019, Mendez Albarran filed the motion to dismiss, purportedly

  predicated in " . . . lack of good faith, and to take undue advantage of the Bankruptcy Code

  provisions to evade payments to its judgment creditor2 . . . " It seems, by reading this

  unsubstantiated argument, that Mendez Albarran opines that filing for bankruptcy, per se,

  is bad faith, and seems to suggest, in a very convoluted manner, that the only way for the

  Debtor in this case to avoid "lack of good faith," she should have paid the debt, not litigated

  the state court case and not filed for bankruptcy protection. If this subsumed, but

  nonsensical and unsupported, argument were to prevail, all bankruptcy filings would lack

  good faith.


  5.       Also, Mendez Albarran, argues that by proposing a $500.00 payment in the plan, is

  an admission that the Debtor could have pay $500.00 outside the bankruptcy process, and



       2
           Preliminary statement, page 1, Docket No. 104.

                                                2
Case:18-06035-MCF13 Doc#:150 Filed:11/20/19 Entered:11/20/19 19:22:39                 Desc: Main
  Case no. 18-06035 BKT/O      Document Page 3 of 6
  In Re Carmen Socorro Rivera Guzman


  that she should have not filed for bankruptcy3. We must agree that the Debtor is able to pay

  $500.00, and that is why her plan proposes to $500 a month, and it is very important to

  note that she is current with the payments to the Trustee. However, we fail to understand

  the argument being made by movant in the context of this case. It seems that Mendez

  Albarran forgets that the petition was filed because Debtor was minutes away from losing

  her home to Mendez Albarran, which implies a lack of repayment agreement. We are

  flummoxed by the superficial proposition that her ability to pay $500 a month is somehow

  evidence of a lack of good faith. The Debtor filed her bankruptcy petition and filed a

  repayment Chapter 13 plan to deal with all her debts, including Mendez Albarran's, a debt

  which we do not dispute, after all is a judgment. However, because of Mendez Albarran's

  own fault, no proof of claim was filed, and now Mendez Albarran wants to avoid the

  consequences of their lack of diligence.


  6.       Mendez Albarran continues to suggest that the plan provides an unfair treatment to

  their claim. Again, a ludicrous and devoided argument. What claim? Mendez Albarran will

  not receive any distribution under the terms of the plan because they failed to file a timely

  proof of claim, not because the plan is proposed in bad faith.


  7.       It is Movant's burden to sustain arguments of bad faith, and they have failed to do

  so. “[t]he moving party under [ ] § 1307(c) bears the burden of proof.” In re O'Neal, No.

  10–22931, 2011 WL 2117017, at *6 (Bankr.D.Mass. May 23, 2011) (citation omitted).


       3
           "Debtor has proposed a chapter 13 plan with monthly payment of $500.00 for
           48 months, with a base of $24,200.00, thus debtor is showing a healthy
           financial capacity which enable her to pay her secured creditor outside of the
           bankruptcy process." id

                                                3
Case:18-06035-MCF13 Doc#:150 Filed:11/20/19 Entered:11/20/19 19:22:39                 Desc: Main
  Case no. 18-06035 BKT/O      Document Page 4 of 6
  In Re Carmen Socorro Rivera Guzman


  8.     Recently, in In re Lopez, No. 15-04334, 2019 WL 2406937, (Bankr. D.P.R. June 6,

  2019) this Honorable Court detailed the stare decisis in the 1st Circuit, regarding bad faith

  arguments:

         Bankruptcy courts generally consider the following factors in analyzing the
         totality of the circumstances test to determine whether a Chapter 13 petition
         has been filed in bad faith: (1) the debtor's accuracy in stating her debts and
         expenses; (2) the debtor's honesty in the bankruptcy process, including
         whether he or she has attempted to mislead the court and whether he or she
         has made any misrepresentations; (3) whether the Bankruptcy Code is being
         unfairly manipulated; (4) the type of debt sought to be discharged; (5)
         whether the debt would be dischargeable in a Chapter 7; (6) the debtor's
         motivation and sincerity in seeking Chapter 13 relief; (7) the debtor's history
         of filings and dismissals; and (8) whether egregious behavior is present. See
         In re Gonzalez–Ruiz, 341 B.R. at 383: In re Cabral, 285 B.R. 563, 573 (1st Cir.
         BAP 2002). Lack of good faith or bad faith is atypical conduct that constitutes
         an abuse of the bankruptcy process. See Marrama v. Citizens Bank, 549 U.S.
         365 (2007); Berliner v. Pappalardo, 674 F.3d 78, 82 (1st Cir.2012).
         The First Circuit has determined that, “in all events, good faith is a concept
         not a construct. It is a concept that derives from equity. This matters,
         because equitable concepts are particularly insusceptible to per se rules.” In
         re Puffer, 674 F.3d 78, 81 (1st Cir. 2012). Good faith is an abstract idea
         generalized from particular circumstances and not a working assumption.

  9.     Movants cannot even begin to meet the required burden, and the only argument

  being made is that it filed for bankruptcy instead of paying the creditor. On the other hand,

  the Debtor has been an exemplary Debtor, promptly complying with all Trustee’s

  recommendation and instructions. Movants cannot provide any single bad act by Debtor,

  either pre-petition or post-petition. As a matter of fact, none of the elements provided by

  11 U.S.C. §1307(c) are present in this case, and Movant tries to support their argument in

  the catchall “cause” provision. Movants are basically asking the Court to blindly accept their

  argument without providing anything in support.




                                                4
Case:18-06035-MCF13 Doc#:150 Filed:11/20/19 Entered:11/20/19 19:22:39                   Desc: Main
  Case no. 18-06035 BKT/O      Document Page 5 of 6
  In Re Carmen Socorro Rivera Guzman


  10.    Debtor's disputes Mendez Albarran's characterization of Debtor's pre-filing inability

  to pay the debt in full. However, even if Debtor was unwilling to settle, arguendo, even then

  that does not constitute an act of bad faith: "Likewise, a party’s inability or unwillingness

  to settle with a creditor after a collection judgment has been obtained does not constitute

  fraud." In re Lopez, id. Further, filing for bankruptcy protection to save ones home is not

  and act of bad faith, and Mendez Albarran has failed to provide a single case supporting

  that proposition. On the other hand, in In re Lopez, the Court took the extensive time to

  research First Circuit case law and found no case supporting the proposition being launched

  by Movant. With bold supplied:

         Following extensive research, this court has not found a single case in the
         First Circuit that holds that a Debtor filing one petition for relief in order to
         save their property from a public auction is grounds for a finding of bad
         faith[9]. In fact, it has been this court’s experience that a significant
         percentage of bankruptcy cases are filed as a result of a pending public
         auctions and foreclosures. Likewise, Debtor’s use of the Code’s protections
         and privileges under sections 506 and 522[10] does not constitute bad faith.
         It is the right of every debtor who seeks bankruptcy relief.

  11.    And, the Debtor filing to save her home just prior to completing the judicial sale is

  not bad faith either, see In Re Lopez:

         Debtor’s act of filing the petition on the eve of a public auction does not
         reflect an improper motive for seeking bankruptcy relief. A debtor may
         appropriately resort to chapter 13 to resolve financial difficulties caused by
         the debtor's own mistakes. See In re Johnson, 428 B.R. 22, 24
         (Bankr.W.D.N.Y. 2010). Furthermore, “[m]any, if not most, bankruptcy
         petitions are filed in response to creditor enforcement efforts.” In re Green,
         2010 WL 396253 at *3 n.8 (Bankr.E.D.Va. Jan. 27, 2010).

                                        CONCLUSION

  12.    Mendez Albarran recklessly alleges bad faith for the Debtor filing a bankruptcy

  petition to save her home. The request for dismissal in completely lacking any supporting


                                                5
Case:18-06035-MCF13 Doc#:150 Filed:11/20/19 Entered:11/20/19 19:22:39                 Desc: Main
  Case no. 18-06035 BKT/O      Document Page 6 of 6
  In Re Carmen Socorro Rivera Guzman


  case law, and interestingly enough was filed eleven months after the filing of Debtor's

  bankruptcy petition, after all other arguments to buffer their omission have failed. It is

  movant's burden to show bad faith, or lack of good faith, and they did not even make the

  effort to indicate how the facts alienate with acts with existing case law. Accordingly, their

  motion must fail, and we ask it be denied.

  WHEREFORE, the Debtor moves this Honorable Court to deny the Mendez Albarran

  motion to dismiss filed at Docket No. 104, and grant such other and further relief as to the

  Court may deem just and proper.

  I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk
  of the Court using the CM/ECF system which will send notification, upon information and
  belief, of such filing to: Madeleine Llovet Otero, Esq. and Monsita Lecaroz Arribas, Esq.,
  U.S. Trustee’s Office, and Alejandro Oliveras Rivera, Esq., in addition to any and all parties
  registered in this case to receive CM/ECF Notices. We will serve by regular mail this
  document to any the above-named persons, upon knowing that they are non CM/ECF
  participants.

  RESPECTFULLY SUBMITTED.

  In Carolina, Puerto Rico, November 20, 2019

                                                            LEGAL PARTNERS, P.S.C.
                                                      138 Winston Churchill Ave., PMB 316
                                                               San Juan, P.R. 00926-6023
                                                                Telephone: (787) 791-1818
                                                                      Fax: (787) 791-4260

                                                               /s/Juan M. Suárez Cobo
                                                               JUAN M. SUÁREZ COBO
                                                                          USDCPR 211010
                                                                   suarezcobo@gmail.com
                                                                              Attorney for:
                                                             Carmen Socorro Rivera Guzman




                                                6
